DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-16 in the reply filed on 9/4/2019 is acknowledged.
Claims 17-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitations "SAS phy the power governor" and “the SAS phy direct memory access scheduler”.  There is insufficient antecedent basis for these limitations in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (pub #US 20180321854 A1) in view of Otaka (pub # US 20110320708 A1).
Regarding claim 1, Lai discloses a method for operating at least one phy connection in a memory arrangement, comprising (method of using system in figure 5, details shown in other figures), comprising: obtaining at least one set of data from the at least one phy connection (PHY layer cable & connectors, shown in figure 5, note PHY layer is used for data transferring as known in the art); 
Lai does not disclose explicitly adjusting phy connection parameters.  However, Otaka discloses adjusting SAS phy parameters by a connection manager (sets phys connection by connection state manager, paragraph 134, phy table shown in figure 3) and connecting the phy using the at least one phy connection parameters (connection states such as “normal” or “discovery”, paragraph 135). Furthermore, teachings of Lai and Otaka are from the same field of data transfer circuitry in SAS systems.
Therefore, it would have been obvious before the effective filing date of the invention for a person of ordinary skill in the art to combine teachings of Lai with Otaka by using the connection phy management in the system of Lai adjusting the connection based on observed phy characteristics (paragraph 135).
Regarding claim 2, the above combination discloses the method for operating the at least one phy connection according to claim 1, wherein the adjusting of the at least one phy connection parameter is based on a power parameter (note based on the above prior art, one of ordinary skill in the art would recognize many characteristics of the phy can be monitored and adjusting by the connection manager, and would have been obvious design choices.  In regards to power management, see for example, Robles et al, pub# US 20110087913 A1, paragraph 44, note the advantage of power management would be power conservation as known in the art).
Regarding claim 3, the above combination discloses the method for operating the at least one phy connection according to claim 1, wherein the adjusting of the at least one phy connection parameter is based on a performance parameter (connection delay, paragraph 135, Otaka).
Regarding claim 4, the above combination discloses the method for operating the at least one phy connection according to claim 1, further comprising: reading data from a mode control page to obtain operating parameters for the one phy connection (table shown in figure 3, Otaka, paragraph 135).
Regarding claim 5, the above combination discloses the method for operating the at least one phy connection according to claim 1, wherein the operating parameters are a minimum persistent connection time (time lapse, paragraph 135, Otaka), a speculative connection extension and a done delay threshold to modify SAS phy connection manager operating parameters (retry count and a threshold value, paragraph 136, Otaka).
Regarding claim 6, the above combination discloses the method for operating the at least one phy connection according to claim 1, further comprising: logging initiator connection statistics from the SAS phy connection manager (paragraph 112, Lai).
Regarding claim 7, the above combination discloses the method for operating the at least one phy connection according to claim 1, further comprising: adjusting a power state of the memory arrangement based upon a user power preference (see rejection of claim 2 above and corresponding Robles reference, paragraph 44; note a human operator such as a network administrator or IT manager implicitly sets the power settings described by Robles).
Regarding claim 8, the above combination discloses the method for operating the at least one phy connection according to claim 1, further comprising: obtaining an input on power control from a user (see rejection of claim 7 above); transmitting the input on the power control from the user to a wide port performance power control; and exporting data from the wide port performance power control to the SAS phy connection manager wherein the SAS phy connection manager is operated according to the input (paragraph 44, Robles).
Regarding claims 9-20, examiner notes that the limitations in these claims are substantially similar to claims 1-8 above.  The same grounds of rejection are applied.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C SUN/Primary Examiner, Art Unit 2181